﻿It is a great honour for me to address this Assembly, both as President of the Federal Republic of Nigeria and as the Chairman of the Organization of African Unity (OAU). In those capacities. Sir, may I congratulate you on your election as President of this forty-sixth session of the General Assembly. Your election is undoubtedly a great tribute to your talents and a recognition of the contributions of your country to furthering the ideals of the United Nations. I am confident that under your able guidance the deliberations of this session will be brought to a fruitful conclusion.
I wish also to pay a tribute to your predecessor, Mr. Guido de Marco of Malta, for the able manner in which he conducted the affairs of the last session.
I would like to express my profound appreciation to the Secretary-General, Mr. Javier Peres de Cuellar, who for the past 10 years has put his sterling qualities at the service of our Organisation. His outstanding contributions as an advocate of peace and his support for the cause of the underprivileged have endeared him to the international community. As his terra of office draws to a close, I wish him good luck in his future endeavours.
From a membership of 51 in 1945, the United Nations has grown to an Organization of 166 States with the admission at this session of the Democratic People's Republic of Korea, the Republic of Korea, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republics of Latvia, Estonia and Lithuania. I join in the welcome that has been extended to them.
In the four and a half decades of the existence of the United Nations, the prospects for building a safe and secure world for all mankind have never been brighter. The end of the cold war, the dramatic changes in Eastern Europe, the encouraging agreements concluded by the United States and the Soviet Union in the field of nuclear disarmament coupled with the latest unilateral measures announced by President George Bush, the progress achieved in the resolution of regional conflicts and the growing convergence of views on democratisation and its linkage with development have all combined to create a climate more conducive to genuine international cooperation.
The challenge to the international community, therefore, is to seize this opportunity to establish a new world order in which the United Nations will be the instrument for the promotion and maintenance of international peace and security, for the harmonization of the interests of all States and for the promotion of global prosperity. This new world order must be collectively defined, collectively designed and collectively defended.
Africa, like other parts of the world, is adjusting to recent dramatic global developments. Our peoples are taking a critical look at the conduct of politics and the changes necessary to bring about stability, security and development. For that reason, the issues of democratisation, of human rights and of popular participation in political and economic processes have assumed important dimensions in the deliberations of the OAU.
In June 1991, the OAU, at its summit meeting in Abuja, the new Nigerian capital, deliberated again on these issues. The summit resolved that African countries should fully embrace the democratic culture in order to enable our peoples to enjoy fundamental human rights and participate effectively in decisions that affect their lives and their well-being. Naturally, models of democratisation must vary and must take into account differing cultures and other environmental factors. Each country is therefore evolving its variant of democracy at a different pace of development.
In Nigeria, for example, the Transition to Civil Rule Programme is a carefully phased process in which democratic government is expected to proceed with political learning, institutional adjustment and the reorientation of political culture. By the end of 1992, we will have held elections to all tiers of Government and completed the transition programme that was launched in 1986. Other approaches to democratisation, especially the National Conference variety, have entailed the rapid displacement of incumbent managers of State by transitional leaders who, in turn, will commence the process of transition.
Economic development nurtures democracy. However, underdevelopment is a threat and obstacle to democracy. We commend the peoples of Eastern Europe and the Soviet Union for their decision to build democratic societies. We also note the significant financial and economic assistance that the Western industrialized countries and Japan have decided to offer them. This is in direct contrast to the virtual neglect of African efforts. If this neglect and this indifference continue, disillusionment may arise with democracy in the face of persistent and extreme economic hardship.
Aware of this inter-relationship between democracy and development, many countries in Africa are pursuing economic reform side by side with the restructuring of the political processes. Self-reliance is the cornerstone of our new thinking on economic reform. At the individual country level, we have embarked upon structural adjustment programmes designed to liberalize our economies. Through deregulation, we expect the private sector to play the leading role in revitalizing our economies. At the continental level, at our summit meeting, held in Abuja last June, we adopted the Treaty establishing the African Economic Community, with the objective of creating an integrated common market. Our goal is a fully developed Africa, able to feed itself, capable of being the engine of its own growth and able to participate actively in the world economic system. Structural adjustment in Africa, without a conducive international environment, seems incapable of turning our economy around and ensuring the stability of our polity. It must be said that Africa's efforts have not received the requisite international support.
May I recall that in June 1986 the United Nations adopted the Programme of Action for African Economic Recovery and Development, which covered the period from 1986 to 1990. A review of the Programme showed that its implementation was most unsatisfactory. Hence, the overall performance of the African economy since 1986 has been dismal. The reasons can be attributed mainly to the debt burden, the collapse of commodity prices, the low levels of resource flows from the developed countries, as well as natural calamities.
Disappointed by the poor performance of the Programme of Action, African countries decided to present a New Agenda of Action for the Development of Africa in the 1990s, rather than approach the international community for a second programme of action. The Agenda envisages that the African gross domestic product as a whole must grow by at least 6 per cent per annum in real terms in order to enable the continent to double per capita income by the year 2015. This level of growth will require $30 billion in resources during 1992.
We expect that the international community, in cooperation with Africa, will now strive to see that the New Agenda is implemented in accordance with Africa's needs and aspirations. The international community must accept the principle of shared responsibility and full partnership with Africa, and firmly commit itself to giving far more support than it did during the period from 1986 to date. Africa is not, and should not, be made an irrelevant, variable in the world development equation. The United Nations must play a decisive role in Africa's quest and determination to overcome its stalled deve1opment.
May I emphasise that Africa's indebtedness is the single major obstacle to development in the continent. The debt problem is a central element of Africa's critical economic situation. Africa's debt is crippling. The realities are as startling as they are depressing. Africa's total debt equals 102.3 per cent of its gross national product and more than 300 per cent of its total exports. On average, 30 per cent of the continent's export earnings is used to service debt. For the least developed countries, the percentage is more than double the average. He cannot continue in this way.
There is an urgent need for political dialogue between the creditor nations and the debtor nations on the debt crisis. Let us consider the idea of debt forgiveness for credible and sustained structural adjustment programmes. Let us consider the idea of debt forgiveness for credible environmental protection programmes. Let us consider the idea of debt forgiveness for credible democratisation processes.
Beyond the issue of debt, what Africa needs is a special financial package, a kind of Marshall Plan, which would demonstrate the sincerity of the developed world for the plight of Africa, right historical wrongs and set the world on the path of a new order that is just and equitable.
In recent times, the world has been concerned about such major environmental problems as the depletion of the ozone layer, global warming, acid rain and hazardous and toxic waste dumping. Africa's environmental problems of drought, deforestation, desertification and erosion are no less severe than the environmental problems of industrialized countries. We have, within our limited resources, made efforts to contain environmental degradation which, in the developing countries, is closely linked to poverty and underdevelopment. The promotion of economic and social development therefore, constitutes an essential factor in the protection of the environment.
As we look forward to the forthcoming United Nations Conference on Environment and Development, we urge the international community to commit itself fully to the pursuit of environmentally sound technology, which will available to all countries. In order to fulfil that commitment, the Conference should set up an international mechanism to implement a truly global programme of action. Such a programme should embrace all aspects of the threat to the environment, without prejudice to the development aspirations of Africa and other developing regions.
The positive and dramatic changes in the world have facilitated the resolution of some regional conflicts. He are however concerned that a number of other conflicts, the continuation of which threatens international peace and security, remain unresolved. We urge all countries concerned to avail themselves of the present international climate to seek peaceful solutions to their disputes under the aegis of the United Nations and of their regional organizations.
The Organization of African Unity (OAU) continues to seek ways to improve its machinery for resolving African conflicts and for bringing enduring peace to our continent. Currently we are seeking solutions to the conflicts in the Sudan, Somalia and Rwanda. As Chairman of the OAU I am personally engaged in these processes.
At the subregional level, the Economic Community of West African States (ECOWAS) continues to be actively involved, at great cost to its members, in helping the people of Liberia bring peace to their country. A special ECOWAS committee was established in July to take a fresh look at ways and means of advancing the peace process in Liberia. We are gratified that agreement was reached by all parties to the conflict to encamp and disarm the warring factions and to establish an electoral commission to conduct legislative and presidential elections.
I want to use the privilege of this occasion once again to appeal to our brothers in Africa to bury the hatchet and seek a peaceful settlement of the problems that have torn them and their countries apart.
This Assembly has, for over 30 years, supported the aspirations of the people of southern Africa for the establishment of a non-racial democratic society. In line with that position the Assembly declared apartheid a crime against humanity and proceeded to recommend the imposition of sanctions on the South African regime. These years of international pressure, and the struggle of the people of southern Africa, have had a great impact on the thinking and, consequently, the policies of the Government of South Africa.
At the last OAU Summit we took cognisance of the positive changes that had taken place in that country. We welcomed them. The United Nations must take great satisfaction and pride in its own significant contribution to bringing about the changes. Lovers of freedom and all those who suffered, all those who are still suffering, and those who paid the supreme sacrifice must be commended on the progress made towards the dawn of a new order in southern Africa.
South Africa has yet to arrive at the final destination. The international community must, therefore, remain vigilant until the goals of freedom, justice and a non-racial and democratic society are achieved in South Africa.
We note the effort to stamp out communal violence resulting in the meeting which took place in Johannesburg on 14 September 1991, during which a national peace accord was signed by the African National Congress, the Inkatha Freedom Party and the National Party. We commend all those responsible for this agreement.
We recognize that cooperation between a new South Africa and other African countries with the requisite potential can act as a catalyst for economic growth and development. Africa is prepared to welcome a new, non-racial and democratic South Africa as a respectable member of the comity of nations and to establish normal and fruitful relations with it. More than at any time in the past the Middle East is now on the threshold of a major peace effort. Recent developments, particularly the agreement to convene a peace conference, have indeed strengthened our conviction that the road to peace in the region is through negotiation and not war. We congratulate all those who are working tirelessly for the convening of the peace conference. It behoves all parties to the conflict to demonstrate their desire for peace. We therefore appeal to them to spare no effort in order to arrive at a just and durable solution that will guarantee peaceful coexistence in the region.
During the Gulf War, the world was gripped with fear over the possible use of chemical weapons. We in Africa have always emphasized that nations should not only forswear the use of these weapons, as stipulated in the 1925 Geneva Protocol, but also support the complete prohibition of their development, production and stockpiling, as well as their elimination from the arsenals of those who possess them. We therefore call for the urgent conclusion of the chemical weapons convention.
We note with satisfaction the agreement reached so far between the United States and the Soviet Union in the field of nuclear disarmament. We congratulate President George Bush on the far-reaching initiatives he announced a few days ago and we equally welcome the prompt response by President Mikhail Gorbachev. Those acts of statesmanship represent a significant milestone in efforts to avert a nuclear catastrophe.
We in Africa have taken concrete steps in the pursuit of our long-standing Declaration to make our continent a nuclear-weapon-free zone. Africa is equally concerned about the increasing proliferation of conventional weapons. Given their destructive capacity, their threat to international peace and security and the enormous human and financial drain they constitute to all nations, especially the developing countries, the international community should begin in earnest to address the question of the arms race in conventional weapons in a constructive and non-discriminatory manner.
In a few years' time, the United Nations will mark its golden jubilee. In the four and a half decades of its existence it has provided the forum for defusing tensions through dialogue, even where it could not resolve the issues. It has been the catalyst for the ending of colonialism and for the realization of the fundamental rights of peoples to self-determination and independence.
The United Nations Charter embodies principles that are fundamental to the achievement of peace. It is our duty, therefore, to strengthen the Organization. In doing so we must strive to adapt its major organs to the realities of today and to the demands of tomorrow.
It is time to address in a very serious manner the composition of the Security Council. It is one major organ of the United Nations that needs to be democratized. Its membership of 15 has become inadequate in view of the expanded membership of the United Nations since 1965 when the Security Council was last enlarged. The limitation of the permanent membership to the present five has become both anachronistic and unrepresentative.
The logic of democracy cannot be confined within the borders of individual States, but must, of necessity, be applicable to the operation of international organizations. It is therefore our considered opinion that there is need to expand the membership of the Security Council and to admit additional permanent members representing all the regions of the world. 
The deep commitment of African States to the United Nations has been demonstrated over the years. As a further mark of that commitment the Organisation of African Unity has presented a list of distinguished candidates for consideration to serve the Organisation in the capacity of Secretary-General. Africa's case for the office has been misinterpreted to mean special pleading. Our case is based on competence and justice. Africa is set to give the world its best in the pursuit of the lofty goals that informed the establishment of the United Nations. Africa therefore calls upon the rest of the world to apply a proper sense of justice in considering the appointment of a new United Nations Secretary-General. We strongly believe that the next Secretary-General should be an African.
For us in Africa, a new world order should give primacy to the United Nations, which should be revitalised to fulfil its mandate under the Charter as the principal Instrument for the maintenance of international peace and security. It should be a forum for harmonizing the interests of the strong and the weak. All countries must recognize the universal applicability of international law because the future of humanity ultimately depends on that recognition.
In addition, for the new world order to be truly equitable all Members of the United Nations should commit themselves to the principle that prosperity, like security, is indivisible. The persistent neglect of the economic circumstances of most countries in the third world puts at great risk lasting harmony in inter-State relations. The division of the world into a rich minority and a poor majority poses a threat to international peace and security. In the recent past the world has seen the end of certain rigidities in international political relations. This has given us all new hope. Let us also eliminate the rigidities in international economic and financial relations.
We urge nine years from the end of a momentous century, one that has witnessed wars, liberation and man's conquest of space. Let us create a new world order that would be beneficial to all. Let all nations resolve to make this last decade of the century a decade of peace, a decade of security and stability, a decade of racial harmony and a decade for development.
